                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    ROY A. DURHAM, JR.,                         :      Case No. 1:13-cv-226
        Plaintiff,                              :
                                                :      District Judge Timothy S. Black
    vs.                                         :      Magistrate Judge Karen L. Litkovitz
                                                :
    ROB JEFFREYS, et al.,                       :
                                                :
           Defendants.                          :

            ORDER ADOPTING THE REPORT AND RECOMMENDATION

          This civil case is before the Court pursuant to the Order of General Reference to

United States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the

Magistrate Judge reviewed the relevant pleadings and, on August 8, 2019, submitted a

Report and Recommendation, recommending that Defendants’ motion for summary

judgment be granted in its entirety and the case terminated on the Court’s docket. (Doc.

197). Plaintiff filed objections to the Report and Recommendation on August 28, 2019.

(Doc. 199), which this Court has accepted as timely (Not. Orders, Aug. 29, 2019).1


1
  “The filing of objections provides the district court with the opportunity to consider the specific
contentions of the parties and to correct any errors immediately.” United States v. Walters, 638
F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s objections are not sufficiently
specific if they merely restate the claims made in the initial petition, ‘disput[e] the correctness’ of
a report and recommendation without specifying the findings purportedly in error, or simply
‘object[ ] to the report and recommendation and refer[ ] to several of the issues in the case.’”
Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17,
2018) (quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). In other words, “[t]he filing
of vague, general, or conclusory objections does not meet the requirement of specific objections
and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.
2001). Here, Plaintiff’s objections amount to general disagreement with the conclusion of the
Report and Recommendation, arguing that the Magistrate Judge abused her discretion. Such
objections do not amount to “specific written objections” to the Report and Recommendation.
Fed. R. Civ. P. 72(b)(2) (emphasis added). Moreover, upon de novo review, the Court finds that
      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court determines

that the Report and Recommendation (Doc. 197) should be, and is hereby, adopted in its

entirety. Accordingly:

       1.     Plaintiff’s objections to the Report and Recommendations (Doc. 199) are
              OVERRULED;

       2.     The Report and Recommendation (Doc. 197) is ADOPTED;

       3.     Defendants’ motion for summary judgment (Doc. 178) is GRANTED;

       4.     All of Plaintiff’s pending motions (Docs. 187, 190, 191, 193, 194, 195,
              200) shall be terminated as MOOT;

       5.     The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED on the docket of this Court; and

       6.     Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
              of this Order would not be taken in good faith and, therefore, this Court
              DENIES Plaintiff leave to appeal in forma pauperis.

       IT IS SO ORDERED.

Date: 8/29/2019                                                   s/ Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




the Magistrate Judge’s recommendations are thorough and accurate, and, accordingly, Plaintiff’s
objections are overruled.

                                              2
